The Surrogate.
The statute provides as follows:
“ If a claim against the estate of any deceased person be exhibited to the' executor or administrator, and be disputed or rejected by him, and the same shall not have been referred, the claimant shall, within six months after such dispute or.rejection, if the debt,or any part thereof be then due, or..within six .months, after some part thereof shall have become due, commence a suit for .the *496recovery thereof, or be forever barred from maintaining any action thereon.”
The questions presented by the facts of this case are,: .
1st. Whether- the' demand of Hoyt, .Spragues &,Oo. was ti.a claim.against the estate”,of the testator.- I think it was. It is .not required that the amount of the claim be liquidated or ascertained in order to authorize its presentation. . It is not required that it be already due., It may not have matured. It is the notice of “ a claim,” not the amount of the debt claimed, that is to be served on the executors.
'2d. Whether the claim was presented to the executors. I think it was. The advertisement was sufficiently in conformity with the statute, although not obedient to its letter. There were three executors, and .each, had a residence and place of business, but no residence, or place of business in common. The statute could not have intended that the residence or place of-business of each should be set forth in the advertisement as a place for the presentation of claims against the estate. In Murray v. Smith, 9 Bosworth S C. R., 689, there was but one executor, and he had a place of residence or of business other than that which appeared in the advertisement; the creditor had not presented his claim as advertised for, and the cases are altogether different. In this case I'consider the executors’ advertisement for claims to be a substantial compliance with the Surrogate’s order.
But, supposing the advertisement in this ease to be informal and irregular, the claimant nevertheless acted upon it and presented his claim. I do not think the order to advertise and the advertisement are jurisdictional points. The disputing and rejection of the claim, when it comes to the knowledge of the executors, are the only jurisdictional questions with the Surrogate.
I cannot doubt that the claim was exhibited or presented •to the executors. *4973d. Whether the claim was disputed or rejected by the executors.
The executors declared to the claimants “ we decline to pay your claims.” They added a request for a, “bill of particulars.” That request does not modify their refusal. It was, in effect, a notification of the claimants that their claim was not allowed, and that further action on their part would be necessary if they proposed to establish it. Nor is the language, “ as at present advised,” any qualification of their dispute or rejection of the claim. It is final, so far as the communication made by the executors could affect the matter at the time of its date. In fact, all the notification given by the executors is surplusage, beyond their statement of dispute or rejection of the claim.
4th. It is admitted that the claim, or any part of it, has not been sued. I must consider it barred in Courts of Becord by the statute; and, being myself precluded from trying it in this Court, must proceed to a decree of distribution without reference to it.